ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Ultra Custom Cleaners                          ) ASBCA No. 62737
                                               )
Under Contract No. N00250-18-C-0201            )

APPEARANCE FOR THE APPELLANT:                     Ms. Zahra Kohl
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Adam J. Bester, Esq.
                                                   Trial Attorney
                                                   Virginia Beach, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 22, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62737, Appeal of Ultra Custom
Cleaners, rendered in conformance with the Board’s Charter.

      Dated: March 23, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals